DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2022 has been entered.
	This communication is responsive to the request for continued examination filed on 1/8/2022.  Claims 1-20 are pending and have been examined.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5.	In regards to claim 1, the limitation stating “based on the third field specifying not to extend the first value based on the second instruction, perform a zero-extension of the first value to form the third value” fails to comply with the written description requirement because the original disclosure does not properly describe performing zero-extension of a first value of a first instruction based on a third field of the first instruction specifying not to extend the first value based on the second instruction in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while, page 35, lines 4-13 and the original disclosure corresponding to Figs. 18-20, appear to teach sign extending the first value to form the third value based on the third field specifying not to extend the first value based on the second instruction, the original disclosure does not appear to provide support for zero extending the first value to form the third value based on the third field specifying not to extend the first value based on the second instruction.  Rather, page 39, lines 7-16 corresponding to Fig. 18 of the disclosure discuss sign extending a first value of a first instruction based on an enabled bit (element 1307) of the first instruction specifying not to extend the first value based on 
	The examiner does note that page 29, lines 16-20 of the original disclosure does mention that depending on an instruction type that an unsigned integer may be zero extended.  However, the disclosure has not tied that the zero extension occurs based on the third field of a first instruction specifying not to extend the first value based on the second instruction.  Therefore, the disclosure has not sufficiently described performing zero extension of an instruction value based on a third field specifying not to extend the instruction value based on a second instruction.

	Claim 12 is similarly rejected on the same basis as claim 1 above.
	
	Claims 2-11 and 13-16 are dependent upon one of the independent claims rejected above, and are rejected for including the deficiencies of one of the independent claims above.

6.	In regards to claim 17, the limitation stating “based on the third field specifying to extend the first value, append the second value and the third value to the first value to form a fourth value; based on the third field specifying not to extend the first value, form the fourth value based on the first value and not the second value and the third value” fails to comply with the written description requirement because the original disclosure does not properly describe forming a fourth value by appending a second value and third value to the first value nor forming the fourth value based on the first value and not the second value and third value in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically while, the original disclosure corresponding to Fig. 19, appear to teach forming the fourth value when extension is enabled by appending a second value (of a first constant extension instruction), third value (of a second constant extension instruction) and another instruction operand (operand 1305 of the first instruction) to the first value (operand 1304 of the first instruction), the original disclosure does not appear to provide support for forming the fourth value by only appending the second value (of a first constant extension instruction) and the third value (of a second constant extension instruction) to the first value (operand 1304 of the first instruction).  Similarly, the original disclosure corresponding to Fig. 19, appears to teach forming the fourth value when extension is disabled by appending another instruction operand (operand 1305 of the first instruction) to the first value (operand 1304 of the first instruction), the original disclosure does not appear to provide support for forming the fourth value only based on the first value (operand 1304 of the first instruction).  
	Rather, the disclosure of Fig. 19 indicates that two values of a first instruction are used to form the fourth value regardless of whether the third field specifies whether to extend a first value of the first instruction.  For example, element 1901 concatenates operands of a first instruction in fields 1304 and 1305 with two 27-bit constant extension instruction bit fields to generate a 64-bit value (fourth value).  While, element 1902 concatenates operands of the first instruction in fields 1304 and 1305 to generate a 10-bit value (fourth value).  Therefore, it appears the applicant does not have support for generating a fourth value that would be formed by appending (concatenating) two 27-bit constant extension instruction bit fields to bits of a first instruction operand field (element 1304) nor generating the fourth value based on just operand field 1304.
	The examiner notes that if the applicant believes adequate support is provided that the applicant state on the record in the next response where support is provided.  Alternatively, the examiner suggests the applicant amend the claim to encompass all elements of Fig. 19, as to claim a single illustrated embodiment of the claimed invention.

	Claims 18-20 are dependent upon rejected claim 17 above, and are rejected for including the deficiencies of claim 17 above.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	In regards to claim 18, the limitations stating “and the instruction decoder is configured to append the second instruction and the third instruction to the first instruction to form the fourth value…” lacks clarity in light of the specification.  For example, based on the disclosure of Fig. 19 it appears the decoder appends the second value corresponding to the second instruction of claim 17 and the third value of the third instruction of claim 17 to the first value of the first instruction to form the fourth value.  However, the claims discuss appending the actual instructions (i.e. appending 32-bit instruction 1300 of Fig. 13 to two 32-bit constant extension instructions (elements 1600 of Fig. 16).  Therefore, based on the differences in respect to the claim and the specification the claims are rendered indefinite, as it is unclear if the applicant is attempting to state that the values are being appended to generate a fourth value or if all of the instruction format bits are being appended to generate a fourth value?
	For purposes of examination the examiner will interpret the claim as appending the values as discussed with regards to Fig. 19.
	The examiner suggests amending the limitation to state “and the instruction decoder is configured to append the second value and the third value to the first value to form the fourth value…”
	Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 8-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plondke, PGPUB No. 2012/0284489 (cited on IDS filed on 4/13/2020), Wishneusky, PGPUB No. 2003/0097543, and further in view of Kudo, PGPUB No. 2006/0218383.

	In regards to claim 1, Plondke teaches “A processor” (see [0038 and Fig.5]:  wherein processor (element 504) is disclosed) “comprising: a functional unit” ([0039 and 0041]:  wherein a functional unit (element 520) is disclosed) “and an instruction decoder coupled to the functional unit and configured to: receive a first instruction that includes: a first field that specifies an operation; a second field that specifies a first value” ([0028, 0039 and 0058-0059]:  wherein a decode circuit is coupled to the functional unit .  Wherein the decode circuit, which is a part of the early decode and dispatch stage (element 514), receives a first instruction. Wherein the instruction incudes a first field indicating an operation and a second field specifying a 6bit immediate value (See Fig. 5 for further clarity of pipeline processing and See Figs. 2A-C for further details about instruction fields)) “receive the second instruction, wherein the second instruction includes a fourth field that specifies a second value” ([0034 and 0058]:  wherein constant extender instruction includes a field specifying a 26-bit immediate value) “append the second value to the first value to form a third value” ([0059]:  wherein the 26-bit immediate value of the second instruction is combined with the 6bit value of the first instruction to generate a 32-bit constant) “and provide the third value to the functional unit for performing the operation specified by the first field.” ([0059]:  wherein the 32-bit extended constant is dispatched to the functional unit for performing the operation specified in the first instruction specified by the first field)
	Plondke does not teach “a first instruction that includes a third field that specifies whether to extend the first value based on a second instruction”, “based on the third field specifying to extend the first value based on the second instruction, append the second value to the first value to form a third value” nor “based on the third field specifying not to extend the first value based on the second instruction, perform a zero-extension of the first value to form the third value.  While Plondke discloses extending an immediate value of a first instruction using an immediate of a constant extension instruction, Plondke does not disclose the first instruction including a bit field that can enable or disable the immediate extension.
	Wishneusky discloses an instruction that includes a bit field that specifies whether to extend a first value based on a second instruction ([0008 and 0017]:  wherein an instruction includes a enable/disable bit that specifies whether a first immediate operand of a first instruction should be extended to a long immediate based on a second instruction) based on the bit field specifying to extend the first value based on the second instruction, append a second value to the first value to form a third value ([0008 and 0017]:  wherein based on the enable/disable bit specifying that an immediate operand can be extended based on a second instruction the first immediate operand and second immediate operand of the second instruction are combined) based on the third field specifying not to extend the first value based on the second instruction ([0008 and 0017]:  wherein if the enable/disable bit specifies that combining immediate operands using values from the first and second instruction is disabled).  The combination would have a processor like Plondke, that includes a first instruction with a first value and a second instruction with an immediate used to extend the first value of the instruction, that is able to disable the extension of the first value using the immediate of the second instruction based on an enable/disable bit of an instruction as taught in Wishneusky.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first instruction of Plondke to include an enable/disable bit to enable or disable extension of a value of the first instruction based on the second instruction as taught in Wishneusky.  It would have been obvious to one of ordinary skill in the art because adding an enable/disable bit allows a programmer to have more control over the use of immediate extension in a processor.  In addition, adding the enable/disable bit allows the instructions to have capabilities that are more dynamic and thereby improves flexibility of the instructions.
	The overall combination of Plondke and Wishneusky does not teach “based on the third field specifying not to extend the first value based on the second instruction, perform a zero-extension of the first value to form the third value.”  The combination of Plondke and Wishneusky teaches using an instruction bit to specify whether extension of a first value of an instruction should be extended based on a second instruction or not.  However, the combination does not teach performing zero extension of the first value based on not extending the first value based on the second instruction.
	Kudo discloses based on a first value of a first instruction not being extended based on a second instruction, the first value is zero extended to form a third value ([0283-0287]). The combination would have a processor like Plondke and Wishneusky, that does not extend the first value of a first instruction based on a second instruction when a disable bit is set, that would cause the first value to be zero extended as taught in Kudo.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Plondke and Wishneusky to zero extend immediate operands of instructions when extension based on an immediate extension instruction is disabled as taught in Kudo.  It would have been obvious to one of ordinary skill in the art because it would allow increased flexibility.  Furthermore, it would have been further obvious to one of ordinary skill in the art because calculating using 32-bit immediate data can be performed at high speed, and using zero extension would still allow for a 32-bit immediate to be used (Kudo [0288]).

	Claim 12 is similarly rejected on the same basis as claim 1 above as claim 12 is the method claim corresponding to the processor of claim 1.

	In regards to claim 2, the overall combination of Plondke, Wishneusky and Kudo teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction decoder is further configured to: determine that the first instruction and the second instruction are contained within a same packet; and append the second value to the first value to form the third value further based on the first instruction and the second instruction being contained within the same packet.” (Plondke [0039 and 0058-0059]:  wherein the decoder circuit determines that the first instruction (target instruction) and constant extender instruction (second instruction) are within the same fetch packet and the 26-bit immediate value is combined with the 6-bit immediate value to form the 32-bit extended constant (third value) based on the instructions being in the same fetch packet)

	Claim 14 is similarly rejected on the same basis as claim 2 above as claim 14 is the method claim corresponding to the processor of claim 2.

	In regards to claim 8, the overall combination of Plondke, Wishneusky and Kudo teaches “The processor of claim 1” (see rejection of claim 1 above).
	The overall combination of Plondke, Wishneusky and Kudo thus far does not teach “wherein the second instruction that includes a fifth field that specifies the second instruction as an extension instruction.”  Plondke does teach a constant extension instruction which may have various formats (see Figs. 3-4B), however Plondke has not taught that the constant extension instruction includes an opcode field that specifies the second instruction as an extension instruction.
	Kudo discloses an immediate extension instruction including a field that specifies the instruction as an extension instruction (See Fig. 9A and [0283]:  wherein the extension instruction includes an opcode field indicating the instruction is an extension instruction)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the constant extension instruction format of Plondke to include an opcode field as the extension instruction taught in Kudo.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using an instruction extension opcode field to identify an extension instruction as taught in Kudo) to a known device (constant extension instruction format of Plondke) ready for improvement to yield predictable results (a constant extension instruction format with an opcode field indicating the instruction is an extension instruction) for the benefit of allowing efficient and improved identification of an extension instruction in a processor. (MPEP 2143, Example D)

	In regards to claim 9, the overall combination of Plondke, Wishneusky and Kudo teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction decoder is configured to append the second value to the first value such that the second value specifies a set of most significant bits of the third value.” (Plondke [0036]:  wherein the decoder circuit appends the second value of constant extension instruction to the immediate of the first instruction (target instruction) such that the second value of the constant extension instruction specifies the most significant bits because the least significant bits are specified by the first instruction(see [0039 and 0058] for discussion of decoder circuit extending constants)|Kudo [0285-0287]:  wherein the bits of the extension instruction are set as the high-order (most-significant bits) of the 32-bit generated immediate data)

	In regards to claim 10, the overall combination of Plondke, Wishneusky and Kudo teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the third field is a single bit.” (Wishneusky [0017]:  wherein the a single (one) bit of an instruction can be used for the enable/disable bit)
	In regards to claim 11, the overall combination of Plondke, Wishneusky and Kudo teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein: the first instruction and the second instruction are each 32 bits” (Plondke:  See Fig. 2A-C and Fig. 3:  wherein the first instruction (See Fig. 2B) is in a 32 bit instruction format and the constant extension instruction (See Fig. 3) is in a 32 bit instruction format).
	The overall combination of Plondke, Wishneusky and Kudo thus far does not teach “the second field is 5 bits; and the fourth field is 27 bits.”  Plondke teaches that the second filed specifies a 6-bit immediate value and the fourth field specifies a 26-bit immediate.
	However, Plondke discloses the second field may encompass any number of bits (see [0033]) and further discloses generating 32-bit constants using the combined values of the second and fourth fields (see [0034-0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second field of Plondke to encompass 5-bits and the fourth field of Plondke to encompass 27-bits.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a 5-bit field and a 27-bit field to generate a 32-bit constant) for another (using a 6-bit field and a 26-bit field to generate a 32-bit constant) to yield predictable results (using a number of bits to generate a 32-bit constant) for the benefit of added flexibility.  Furthermore, it would have been obvious because it would have merely been changing a bit size (i.e. using a combination of 5 and 27 bits, opposed to using a combination of 6 and 26 bits to generate a 32-bit constant) (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


	In regards to claim 13, the overall combination of Plondke, Wishneusky and Kudo teaches “The method of claim 12” (see rejection of claim 12 above) “wherein: the first instruction includes a fourth field that specifies an operation” (Plondke [0028 and 0058-0059]:  Wherein the instruction incudes a fourth field indicating an operation (See Figs. 2A-C for further details about instruction fields)) “and the method further comprises performing the operation specified by the fourth field on the third value.” (Plondke [0059]:  wherein the 32-bit extended constant is dispatched to the functional unit for performing the operation specified in the first instruction specified by the fourth field)

	In regards to claim 17, Plondke teaches “A device” ([0038]:  wherein a processor complex is disclosed) “comprising: a functional unit” ([0039 and 0041]:  wherein a functional unit (element 520) is disclosed) “and an instruction decoder coupled to the functional unit and configured to: receive a first instruction that includes: a first field that specifies an operation; a second field that specifies a first value” ([0028, 0039 and 0058-0059]:  wherein a decode circuit is coupled to the functional unit .  Wherein the decode circuit, which is a part of the early decode and dispatch stage (element 514), receives a first instruction. Wherein the instruction incudes a first field indicating an operation and a second field specifying a 6-bit immediate value (See Fig. 5 for further clarity of pipeline processing and See Figs. 2A-C for further details about instruction fields)) “receive a second instruction, wherein the second instruction includes a fourth field that specifies a second value” ([0034, 0058 and 0066]:  wherein constant extender instruction includes a field specifying a 26-bit immediate value) “receive a third instruction, wherein the third instruction includes a fifth field that specifies a third value” ([0034, 0058 and 0066]:  wherein constant extender instruction includes a field specifying a 26-bit immediate value.  Wherein two constant extender instructions can be used) “append the second value and the third value to the first value to form a fourth value” ([0059 and 0066]:  wherein the 26-bit immediate from the second instruction and the 26 immediate from the third instruction are combined with the 6-bit immediate value from the first (target) instruction) “and provide the fourth value to a functional unit for performing the operation specified by the first field.” ([0059 and 0066]:  wherein the 84-bit extended constant is dispatched to the functional unit for performing the operation specified in the first instruction specified by the first field)
	Plondke does not teach “a first instruction that includes a third field that specifies whether to extend the first value”, “based on the third field specifying to extend the first value, append the second value and the third value to the first value to form a fourth value” nor  “based on the third field specifying not to extend the first value, form the fourth value based on the first value and not the second value and the third value”. While Plondke discloses extending an immediate value of a first instruction using an immediate of a constant extension instruction, Plondke does not disclose the first instruction including a bit field that can enable or disable the immediate extension.
	Wishneusky discloses an instruction that includes a bit field that specifies whether to extend a first value ([0008 and 0017]:  wherein an instruction includes a enable/disable bit that specifies whether a first immediate operand of a first instruction should be extended to a long immediate) based on the bit field specifying to extend the first value, append a second value to the first value to form a fourth value ([0008 and 0017]:  wherein based on the enable/disable bit specifying that an immediate operand can be extended the first immediate operand and second immediate operand of the second instruction are combined) based on the third field specifying not to extend the first value ([0008 and 0017]:  wherein if the enable/disable bit specifies that combining immediate operands using values from the first and second instruction is disabled).  The combination would have a processor like Plondke, that includes a first instruction with a first value and second and third instructions with immediate values used to extend the first value of the instruction, that is able to disable the extension of the first value using the immediate values of the second and third instructions based on a enable/disable bit of an instruction as taught in Wishneusky.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first instruction of Plondke to include an enable/disable bit to enable or disable extension of a value of the first instruction based on second and third instructions as taught in Wishneusky.  It would have been obvious to one of ordinary skill in the art because adding an enable/disable bit allows a programmer to have more control over the use of immediate extension in a processor.  In addition, adding the enable/disable bit allows the instructions to have capabilities that are more dynamic and thereby improves flexibility of the instructions.
	The overall combination of Plondke and Wishneusky does not teach “based on the third field specifying not to extend the first value form the fourth value based on the first value and not the second value and the third value.”  The combination of Plondke and Wishneusky teaches using an instruction bit to specify whether extension of a first value of an instruction should be extended based on values of second and third instructions or not.  However, the combination does not teach forming a fourth value based on the first value.
	Kudo discloses based on a first value of a first instruction not being extended based on an instruction, the first value is zero extended or sign extended to form a fourth value ([0283-0287]). The combination would have a processor like Plondke and Wishneusky, that does not extend the first value of a first instruction based on second and third instructions when a disable bit is set, that would cause the first value to be zero extended or sign extended as taught in Kudo.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Plondke and Wishneusky to zero extend or sign extend immediate operands of instructions when extension based on an immediate extension instruction is disabled as taught in Kudo.  It would have been obvious to one of ordinary skill in the art because calculating using 32-bit immediate data can be performed at high speed, and using zero extension or sign extension would still allow for a 32-bit immediate to be used even when extension using an extension instruction is disabled (Kudo [0288]).
	In regards to claim 20, the overall combination of Plondke, Wishneusky and Kudo teaches “The device of claim 17” (see rejection of claim 17 above) “wherein the instruction decoder is further configured to: determine that the first instruction, the second instruction, and the third instruction are contained within a same packet; and append the second value and the third value to the first value to form the fourth value further based on the first instruction, the second instruction, and the third instruction being contained within the same packet.” (Plondke [0039, 0058-0059 and 0066]:  wherein the decoder circuit determines that the first instruction (target instruction) and two constant extender instructions (second and third instructions) are within the same fetch packet and the two 26-bit immediate values are combined with the 6-bit immediate value to form the 84-bit extended constant (third value) based on the instructions being in the same fetch packet)

12.	Claims 1, 3, 7-10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, PGPUB No. 2004/0039897 (cited by previous examiner on PTO-892 filed on 5/3/2021; hereby referred to as Kudo 897’) and further in view of Wishneusky, PGPUB No. 2003/0097543.

	In regards to claim 1, Kudo 897’ teaches “A processor” (see [0101 and Fig.3]:  wherein CPU (element 10) is disclosed) “comprising: a functional unit” ([0106]:  wherein a execution unit (element 70) is disclosed) “and an instruction decoder coupled to the functional unit and configured to: receive a first instruction that includes: a first field that specifies an operation; a second field that specifies a first value” ([See Fig. 3 and [0104-0105]:  wherein a decode circuit (combination of elements 40 and 30) is coupled to the execution unit (element 70).  Wherein the decode circuit receives a first instruction (target instruction of Fig. 5A). Wherein the instruction  of Fig. 5A includes a first field indicating an operation (element 212) and a second field specifying a bit immediate value (element 216) (see [0119-0120 for further details about the target instruction)) “receive the second instruction, wherein the second instruction includes a fourth field that specifies a second value” ([0104-0105 and 0124]:  wherein immediate-data expansion prefix instruction includes a field specifying a 13-bit immediate value (element 224)) “based on extending the first value based on the second instruction, append the second value to the first value to form a third value” ([0127 and 0136]:  wherein the 13-bit immediate value of the immediate-data expansion prefix instruction is combined with the 6-bit value of the target instruction to generate a third value) “based on not extending the first value based on the second instruction, perform a zero-extension of the first value to form the third value” ([0127 and 0135]:  wherein the target instruction is executed independently and does not extend its immediate based on the immediate expansion prefix instruction, zero-extension of the 6-bit immediate is used to form the third value) “and provide the third value to the functional unit for performing the operation specified by the first field.” ([0106 and 0146]:  wherein the expanded immediate is provided to the execution unit for performing the operation specified in the first instruction specified by the first field)
	Kudo 897’ does not teach “a first instruction that includes a third field that specifies whether to extend the first value based on a second instruction”, “based on the third field specifying to extend the first value based on the second instruction, append the second value to the first value to form a third value” nor “based on the third field specifying not to extend the first value based on the second instruction”.  While Kudo discloses extending an immediate value of a first instruction using an immediate of an immediate expansion prefix instruction and discusses using an immediate data expansion register status bit to disable the extension of an immediate using the immediate expansion prefix instruction (see Kudo [0140 and 0146-0147]).  However, Kudo does not disclose the first instruction including a bit field that can enable or disable the immediate extension.
	Wishneusky discloses an instruction that includes a bit field that specifies whether to extend a first value based on a second instruction ([0008 and 0017]:  wherein an instruction includes a enable/disable bit that specifies whether a first immediate operand of a first instruction should be extended to a long immediate based on a second instruction) based on the bit field specifying to extend the first value based on the second instruction, append a second value to the first value to form a third value ([0008 and 0017]:  wherein based on the enable/disable bit specifying that an immediate operand can be extended based on a second instruction the first immediate operand and second immediate operand of the second instruction are combined) based on the third field specifying not to extend the first value based on the second instruction ([0008 and 0017]:  wherein if the enable/disable bit specifies that combining immediate operands using values from the first and second instruction is disabled).  The combination would have a processor like Kudo, that includes a first instruction with a first value and a second instruction with an immediate used to extend the first value of the instruction, that is able to disable the extension of the first value using the immediate of the second instruction based on an enable/disable bit of an instruction as taught in Wishneusky.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first instruction of Kudo 897’to include an enable/disable bit to enable or disable extension of a value of the first instruction based on the second instruction as taught in Wishneusky.  It would have been obvious to one of ordinary skill in the art because adding an enable/disable bit allows a programmer to have more control over the use of immediate extension in a processor.  In addition, adding the enable/disable bit allows the instructions to have capabilities that are more dynamic and thereby improves flexibility of the instructions.  Furthermore, it would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using an instruction bit field to disable/enable immediate value expansion) for another (using an register bit to disable/enable immediate value expansion) to yield predictable results (using an instruction bit field to indicate whether immediate expansion should be disabled/enabled) for the benefit of saving register bit space in a processor. (MPEP 2143, Example B)

	Claim 12 is similarly rejected on the same basis as claim 1 above as claim 12 is the method claim corresponding to the processor of claim 1.

	In regards to claim 3, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction decoder is configured to sign extend the third value prior to providing the third value to the functional unit.” (Kudo [0105-0106 and 0136]:  wherein the third value formed by combining the 6-bit immediate and the 13-bit immediate is sign extended prior to providing the third value to the execution unit)

	Claim 15 is similarly rejected on the same basis as claim 3 above as claim 15 is the method claim corresponding to the processor of claim 3.

	In regards to claim 7, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 3” (see rejection of claim 3 above) “wherein the instruction decoder is configured to sign extend the third value by repeating a most significant bit of the second value.” (Kudo [0105-0106 and 0136]:  wherein the sign extension of the third value is performed by repeating a most significant bit (bit 18) of the second value (13 bit immediate of expansion instruction))

	In regards to claim 8, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the second instruction that includes a fifth field that specifies the second instruction as an extension instruction.” (Kudo [0124]:  wherein the immediate-data expansion prefix instruction that includes an opcode field (element 222))

	In regards to claim 9, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the instruction decoder is configured to append the second value to the first value such that the second value specifies a set of most significant bits of the third value.” (Kudo [0105-0106, 0136 and see Fig. 6B]:  wherein the 13-bit immediate value of the expansion instruction specifies a set of most significant bits of the third value (generated immediate))

	In regards to claim 10, the overall combination of Kudo 897’ and Wishneusky teaches “The processor of claim 1” (see rejection of claim 1 above) “wherein the third field is a single bit.” (Wishneusky [0017]:  wherein the a single (one) bit of an instruction can be used for the enable/disable bit)

	In regards to claim 17, Kudo 897’ teaches “A device” (see [0096and Fig.3]:  wherein a data processing device (element 10) is disclosed) “comprising: a functional unit” ([0106]:  wherein an execution unit (element 70) is disclosed) “and an instruction decoder coupled to the functional unit and configured to: receive a first instruction that includes: a first field that specifies an operation; a second field that specifies a first value” ([See Fig. 3 and [0104-0105]:  wherein a decode circuit (combination of elements 40 and 30) is coupled to the execution unit (element 70).  Wherein the decode circuit receives a first instruction (target instruction of Fig. 5A). Wherein the instruction of Fig. 5A includes a first field indicating an operation (element 212) and a second field specifying a bit immediate value (element 216) (see [0119-0120 for further details about the target instruction)) “receive a second instruction, wherein the second instruction includes a fourth field that specifies a second value” ([0104-0105, 0124 and 0137]:  wherein a first immediate-data expansion prefix instruction includes a field specifying a 13-bit immediate value (element 224)) “receive a third instruction, wherein the third instruction includes a fifth field that specifies a third value” ([0104-0105, 0124 and 0137]:  wherein a second immediate-data expansion prefix instruction includes a field specifying a 13-bit immediate value (element 224)) “based on extending the first value, append the second value to the first value to form a fourth value” ([0127 and 0137]:  wherein the two respective 13-bit immediate values of the first and second immediate-data expansion prefix instructions are combined with the 6-bit value of the target instruction to generate a fourth value) “based on not extending the first value, form the fourth value based on the first value and not the second value and third value” ([0127 and 0135-0137]:  wherein the target instruction is executed independently and does not extend its immediate based on the two respective immediate expansion prefix instructions, the fourth value is formed based on the 60-bit immediate of the target instruction and not the immediate of prefix instructions) “and provide the fourth value to the functional unit for performing the operation specified by the first field.” ([0106 and 0146]:  wherein the expanded immediate is provided to the execution unit for performing the operation specified in the first instruction specified by the first field)
	Kudo 897’ does not teach “a first instruction that includes a third field that specifies whether to extend the first value”, “based on the third field specifying to extend the first value, append the second value and the third value to the first value to form a fourth value” nor “based on the third field specifying not to extend the first value”. Kudo discloses extending an immediate value of a first instruction using immediate values of two immediate expansion prefix instructions and discusses using an immediate data expansion register status bit to disable the extension of an immediate using the immediate expansion prefix instructions (see Kudo [0140 and 0146-0147]).  However, Kudo does not disclose the first instruction including a bit field that can enable or disable the immediate extension.
	Wishneusky discloses an instruction that includes a bit field that specifies whether to extend a first value ([0008 and 0017]:  wherein an instruction includes a enable/disable bit that specifies whether a first immediate operand of a first instruction should be extended to a long immediate) based on the bit field specifying to extend the first value, append a value to the first value to form a fourth value ([0008 and 0017]:  wherein based on the enable/disable bit specifying that an immediate operand can be extended based on a second instruction the first immediate operand and second immediate operand of the second instruction are combined) based on the third field specifying not to extend the first value ([0008 and 0017]:  wherein if the enable/disable bit specifies that combining immediate operands using values from the first and second instruction is disabled).  The combination would have a processor like Kudo, that includes a first instruction with a first value and two instructions with an immediate used to extend the first value of the instruction, that is able to disable the extension of the first value using the immediate of the two instructions based on an enable/disable bit of an instruction as taught in Wishneusky.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first instruction of Kudo 897’to include an enable/disable bit to enable or disable extension of a value of the first instruction based on the two expansion instructions as taught in Wishneusky.  It would have been obvious to one of ordinary skill in the art because adding an enable/disable bit allows a programmer to have more control over the use of immediate extension in a processor.  In addition, adding the enable/disable bit allows the instructions to have capabilities that are more dynamic and thereby improves flexibility of the instructions.  Furthermore, it would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using an instruction bit field to disable/enable immediate value expansion) for another (using an register bit to disable/enable immediate value expansion) to yield predictable results (using an instruction bit field to indicate whether immediate expansion should be disabled/enabled) for the benefit of saving register bit space in a processor. (MPEP 2143, Example B)

	In regards to claim 19, the overall combination of Kudo 897’ and Wishneusky teaches “The device of claim 17” (see rejection of claim 17 above).
“wherein the second instruction and the third instruction specify which of the second instruction and the third instruction specifies a set of most significant bits of the fourth value.” (Kudo 897’ [0137]:  wherein the second instruction and third immediate expansion instructions specify which of the instructions set most significant bits of the fourth value because the order of the instructions indicate which instructions specify the most significant bits.  For example, the first immediate expansion instruction is first in the order and therefore sets the most significant bits of the generated immediate (fourth value))

Allowable Subject Matter
13.	Claims 4-6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

14.	Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

15.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 4 filed on 4/13/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein the instruction decoder is configured to: determine whether the first instruction is a scalar instruction or a vector instruction; and sign extend the third value to a number of bits determined based on whether the first instruction is a scalar instruction or a vector instruction.”
	The combination of the prior art of record teaches sign extending the third value, that has been previously extended as indicated in claims 1 and 3 of the dependency chain that claim 4 is included in.  For example, Kudo PGPUB No. 2004/0039897, teaches extending a first value to generate a third value and then further extending the third value in order to generate a 32-bit constant value.  However, Kudo nor any other reference teaches determining whether the first instruction is a scalar or vector instruction, and based on whether the first instruction is a scalar or vector instruction performing the sign extension using a number of bits based on the instruction type.  
	Therefore, the limitations of claim 4 in combination with the limitations of claims 1 and 3 in which claim 4 is dependent upon, are not taught by the prior art of record.  
	
	Claims 5-6 are dependent upon claim 4, therefore include all limitations of claim 4, and are allowable over the prior art for at least being dependent upon claim 4.
	
16.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 18 filed on 4/13/2020.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein: the second instruction includes a sixth field that specifies an extension slot for the second instruction; the third instruction includes a seventh field that specifies an extension slot for the third instruction; and the instruction decoder is configured to append the second instruction and the third instruction to the first instruction to form the fourth value in an order determined by the sixth field and the seventh field.”
	The combination of the prior art of record teaches a second and third instruction using values to append to a first value of a first instruction in order to generate an immediate value.  For example, both Kudo (PGPUB No. 2004/0039897) and Plondke (PGPUB No. 2012/0284489), teach the use of two constant extension instruction values used to extend a value of a target instruction.  In particular, Plondke teaches that each of the instructions can belong in a same fetch packet in a VLIW architecture (paragraph [0041], and one of ordinary skill in the art would know that the VLIW architecture would include multiple slots.  However, the instructions of Plondke do not include fields that indicate which slot the constant extension instructions correspond too, nor does Plondke teach appending the values in a particular order.  Therefore, Plondke does not teach appending the values in an order indicated by fields that would indicate a particular slot.	
	Therefore, Plondke nor any other reference of record teaches all limitations of claim 18.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183